Citation Nr: 1127274	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder, including as secondary to service connected left knee disability.

2.  Entitlement to service connection for a right knee disorder, including as secondary to service connected left knee disability.

3.  Entitlement to an increased initial evaluation in excess of 10 percent for service connected left knee condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974, and from November 1974 to March 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from March 2007 and August 2007 rating decisions by the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2010; a transcript of that hearing is of record.  In a June 2010 decision, the Board denied the claim of entitlement to an increased initial evaluation for left knee disorder, and remanded the issues of entitlement to service connection for right knee and back disorders for additional development.  (The Board notes that the development requested appears to have been accomplished; however, as there is no supplemental statement of the case in the claims folder addressing the newly developed evidence, it would premature for the Board to address the issues of entitlement to service connection for right knee and low back disorders at this time).  The appellant appealed the Board's decision denying his claim of entitlement to a higher initial evaluation for left knee condition to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 decision, the Court granted a Joint Motion of the parties, vacated the Board's April 2010 decision, and remanded the issue to the Board for action consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand noted that the August 2008 VA examination of the Veteran's left knee did not include specific findings detailing the ranges of left knee motion affected by painful motion and/or limited by repetitive motion.  After reviewing the claims folder, including the left knee findings noted on the November 2010 VA examination conducted pursuant to the Veteran's service connection claims, the Board finds that another examination is necessary in order to obtain the relevant information.  38 C.F.R. § 3.159(c)(4) (2010).

In an April 2011 statement, the Veteran's representative requested that treatment records of the Veteran be obtained from the VA Medical Center in Lebanon, Pennsylvania.  

In a June 2011 statement, the Veteran referred to ongoing treatment at that VA Medical Center and reported that he was scheduled for right knee surgery in July 2011.  He also referred to the possibility of having surgery on his left knee.  Any request for treatment records should include those records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records of the Veteran dated since July 2008 from the VAMC in Lebanon, Pennsylvania. All treatment records pertaining to recently scheduled right knee surgery should be obtained also.  

2.  After completion of the foregoing, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected left knee disability.  The claims file must be made available to the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.

If the request for records discloses that the Veteran is scheduled for surgery on his left knee, the examination should be conducted after that surgery.  

The examiner should undertake range of motion studies for the left knee, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the left knee.  The examiner should also determine if either knee locks and, if so, the frequency of the locking.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If a decision with respect to a claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


